Per Curiam:
Without intending to pass upon the merits of the controversy between plaintiff and defendant Boyd, we find sufficient in the papers before us to establish a probability that the plaintiff may upon the trial establish his right to the stock' which he claims in the Palmer Mountain Tunnel and Power Company, and for this reason he should not be denied the protection of an injunction pendente lite. The injunction issued is, however, too broad", and should have "been modified by permitting the deposit of the number of shares claimed by plaintiff. By such a modification the plaintiff will be secured so far as concerns the specific relief which he asks, and other transfers of stock with which he is not concerned will not be indefinitely enjoined. The injunction will, therefore, be modified by providing that it shall remain effective unless and until Boyd shall deposit with the Windsor Trust Company 84,000 shares of the stock of the Palmer Mountain Tunnel and- Power Company, • properly indorsed so as to be available to plaintiff in case he shall be successful in this action, said stock to remain so- deposited until final judgment or the further order of this court, and as so modified will bo affirmed, without costs. The appeal from the order denying the motion to- resettle the injunction order will be dismissed," without costs. The motion to vacate or modify the inj unction should have been granted to the extent above indicated. It must be reversed and the motion so far granted as to modify the injunction ns hereinbefore directed upon the appeal from the injunction order also, without costs. The orders may be settled on notice. Present —■ Ingraham, Clarke, Scott and Lambert, JJ. Order" in first case modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice. Appeal in second case dismissed, without costs. Order in third case reversed and motion granted as stated in opinion. Settle order on notice.